Order affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within ten days from the entry of the order herein. Defendant appeals from an order denying a motion to dismiss the complaint upon the ground that it does not state facts sufficient to constitute a cause of action. We construe this contract as a grant to defendant of the exclusive sales agency for plaintiff’s product within the territory named. Under the contract defendant agreed to order and receive and pay for, and plaintiff agreed to deliver to defendant, an amount of goods specified in the contract, within the times therein stated. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.